Hooker, C. J.
The bill in this cause was filed to compel the defendant to assign to the complainant one-half of 100 shares of stock received by the former from a corporation organized through their efforts, and to which they transferred a stock and business which they had previously owned and conducted as copartners at the city of Battle Creek.
The cause was heard upon the merits, and a decree was made in accordance with the prayer of the bill. It involves a question of fact, of no especial interest to any but the parties, and requires no discussion of the testimony. Our examination satisfies us of the correctness of the decree,, which is therefore affirmed, with costs
The other Justices concurred.